[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS
Defendant State of Connecticut's Motion to Dismiss is hereby granted. "Connecticut has long recognized the common law rule that the state, as a consequence of its sovereignty, is immune from suit unless by appropriate legislative action it has consented to be sued." Textron Inc. v. Wood, 167 Conn. 334, 339.
Our Supreme Court has recognized three narrow instances in which the state may be sued: (1) where the legislature has enacted legislation allowing itself to be sued in certain instances and has waived its immunity; (2) a declaratory action or one seeking injunctive relief claiming the state or its officials have violated a constitutional right of the plaintiff or; (3) an action seeking such relief claiming state officials have acted in excess of their authority. See Duguay v.Hopkins, 191 Conn. 222, Hurton v. Meskill, 172 Conn. 615. CT Page 10330
The plaintiff if he is claiming authority under any of these exceptions to the doctrine must specifically state such a claim in his pleadings. This he has not done. The Motion to Dismiss is granted.
THE COURT
CURRAN, J.